Broyles, C. J.
1. The following excerpt from the charge of the court is excepted to: “ At the beginning of this case the suggestion was made both by counsel for the defendant, and a statement was made by the defendant, that he had been tried for the same offense in the Federal court at Columbus, Georgia, and had been acquitted. I want to charge you that that trial before the Federal court at Columbus has nothing to do with these cases on trial; that is a different court from this court. The defendant may have been charged by the Federal court in Columbus with the violation of the statute of the Hnited States, but the defendant in these cases is not charged with the violation of the statute of the Hnited States, but charged with the violation of the statute of this State, and the fact that he was tried there and acquitted has nothing to do with this trial. I charge you, if he had been convicted there, it would have been no bar to this trial. I charge you therefore, as a matter of law, that you will not allow the statement that he was tried and acquitted there to influence you in dealing with the defendant’s guilt or innocence in these cases. It has nothing to do with these cases. I charge you that as a matter of law and as sworn jurors you are to take the law of these cases from this court and apply it to the facts you gather from the evidence and the defendant’s statement, and from that arrive at your verdict.” The record contains this note of the trial judge: “ Defendant offered a plea of former jeopardy to this indictment returned against him by the grand jury of Quitman county, alleging that he had been tried and acquitted for the same offense in the H. S. district court at Columbus, Georgia. This plea was overruled. When defendant *211made his statement he referred to this fact, and though the plea of former jeopardy had been overruled, counsel for defendant argued to the jury the fact of former trial and acquittal, based on defendant’s statement, as a reason why the jury should not convict. It was for this reason that the court referred to the matter.”
The charge is not subject to the criticism that it was disparaging to the defendant’s statement and “ was contrary to the principle of law.laid down in the Penal Code, § 1036, of the right of the prisoner to make a statement, which the court should have charged without adding criticisms or comments which were calculated to be misunderstood by the jury and have an injurious effect upon the manner in which they dealt with such statement, and which said charge did operate against defendant’s chance for an acquittal inasmuch as it unduly influenced the jury in the rendition of its verdict against defendant.” Nor was this excerpt from the charge erroneous for any other reason assigned.
• 2. The other assignments of error, including the general grounds of the motion for a new trial, not having been referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


LuJce and Bloodworth, JJ., concur.